ORDER
PER CURIAM.
Tamara Hulsey appeals from the decision of the Labor and Industrial Relations Commission denying her unemployment benefits. Claimant contends the Commission erred in finding her appeal was untimely filed with the Appeals Tribunal and she lacked good cause for her untimely filing.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).